Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the response to election/restriction requirement filed August 25, 2022.  Claims 17-40 are pending.  Claims 26-40 are withdrawn from consideration.  Claims 17-25 are elected with traverse and are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said originating access source" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the request for assistance" in claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claim recites, in the 2nd limitation, that the remote service resources are received via said originating access source.  It is unclear if this access source is the same as in the 1st limitation, and if so, it is unclear how the resource will be routed through the same place as the user request originating from the access source. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng WO 2011/082638.

As per claim 17, Meng teaches a method for connecting a user to remote service resources, the method comprising:
receiving, at a remote web service, a request from the user to connect to one of the remote service resources, the request originating from one of a plurality of access sources [contact center provides customers with customer service (page 1, bottom of page 4);
determining, by the remote web service, user attributes associated with the user based on the request to connect to one of the remote service resources received via said originating access source [different tiered customers page 1, page 2);
determining, by the remote web service, a bandwidth availability associated with the user [ordinary calls serviced by Qos which includes bandwidth (page 1, page 2, bottom of page 4 and beginning of page 5)];
comparing, by the remote web service, the user attributes to attributes of the remote service resources [selecting matching agents (top of page 5)];
based on said comparison of attributes, identifying a particular remote service resource of the remote assistance resources that matches the user attributes [method for call routing obtains quality requested by user along with customer media information and customer needs (page 2)];
comparing the bandwidth availability associated with the user and another bandwidth availability associated with the particular remote service resource to bandwidth thresholds associated with communication channels of the particular remote service resource [matching client request with agent and bandwidth allocated (page 4)];
based on said comparisons of bandwidth availabilities of the user and the particular remote service resource, selecting an optimal communication mode from multiple available communication modes of the particular remote service resource [matching module matches agent to user based on QoS and agent skill (top of page 5, middle of page 6)]; and
establishing, using the originating access source, a personalized communication channel between the user and the particular remote service resource via the optimal communication mode [providing services to client (page 5); implement communication (page 7)].  


As per claim 19, Meng teaches the method of claim 17, further comprising: 2Docket No.: 60602-0011 monitoring, in real-time, a personalized session between the user and the particular remote service resource across multiple communication modes; detecting a change in the monitored session over the optimal communication mode; and migrating the session to a new communication mode, in response to detecting said change [matching module changes customer demand and provide matched agent (page 5); providing video and audio service (page 6); customer needs QoS changed (page 6)].

As per claim 20, Meng teaches the method of claim 19, wherein detecting the change in the personalized communication session comprises: detecting a change in the bandwidth availability associated with the user and the particular remote service resource [determining service quality according to demand (page 4, page 6)]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Meng WO 2011/082638. In view of Riahi United States Patent No.  8,767,947.

As per claim 18, Meng teaches the method of claim 17.  Meng does not explicitly teach further comprising: recording all communications exchanged over all communication modes in the personalized session.  
However, in analogous art, Riahi teaches recording all communications exchanged over all communication modes in the personalized session [column 16 lines 4-32)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of Meng with the recording of Riahi.  A person of ordinary skill in the art would have been motivated to do this to direct customers to a more appropriate agent (column 16 lines 55-57).

As per claim 21, Meng teaches the method of claim 17.  Meng does not explicitly teach further comprising: monitoring, in real-time, a session between the user and the particular resource over the optimal communication mode; determining that the request for assistance received from the user has been resolved; and initiating a dispose action in real-time by updating a profile associated with the user that is maintained by the remote web service.  
However, in analogous art, Raihi teaches monitoring, in real-time, a session between the user and the particular resource over the optimal communication mode; determining that the request for assistance received from the user has been resolved; and initiating a dispose action in real-time by updating a profile associated with the user that is maintained by the remote web service [maintaining customer profile information and sending to back office (column 4 lines 30-44); access profile of customer from database involving previous sessions and analysis (column 4 lines 54-67); update interaction data on profile (column 5 lines 1-11)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of Meng with the profile updating of Riahi.  A person of ordinary skill in the art would have been motivated to do this to direct customers to a more appropriate agent (column 16 lines 55-57).

As per claim 22, Meng in view of Riahi teaches the method of claim 21, wherein the dispose action comprises: collecting, from the user, feedback about the session; and based on the collected feedback, updating the profile associated with the user that is maintained by the remote web service [Riahi: updating customer profile information (column 5 lines 1-10); customer feedback from customers (column 25 lines 59-67)].

As per claim 23, Meng in view of Riahi teaches the method of claim 21, wherein the dispose action comprises: updating, by the particular assistance resource, user data in the profile maintained by the remote web service; and linking the particular assistance resource to the user, in the user data [Riahi: agent assignment module based on analysis of customer profile for future interactions (column 5 lines 26-46)]  

As per claim 25, Meng in view of Riahi teaches a method of claim 17, wherein the originating access source for the request to connect to one of the remote service resources is an Internet of Things (IoT) device [Riahi; end user devices are communication devices conventional in the art (column 9 lines 56-67)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client of Meng with the user device of Riahi.  A person of ordinary skill in the art would have been motivated to do this to yield predictable results according to known method and known devices in the art.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claim recites subject matter which is not an obvious variation of cited and noted references made of record.  The claims recite matching bandwidth availability associated with the user and particular remote device resource to predefined bandwidth thresholds and modes of communication by: selecting video call when a first bandwidth availability threshold is exceeded, selecting an audio call when a second bandwidth availability threshold is exceeded, selecting automated chat when a first bandwidth availability threshold is lower than a second threshold and selecting a PSTN mode when a first bandwidth availability is undetermined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457